UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUGH EPPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:07-cr-00420-JRS-1; 3:11-cv-00315-JRS)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hugh Epps, Appellant Pro Se.     Michael Calvin Moore, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hugh Epps seeks to appeal the district court’s order

denying as untimely his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing    of   a     notice   of       appeal   in   a   civil   case      is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on July 14, 2011.         The notice of appeal was filed on March 12,

2012.     Because Epps failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are       adequately      presented    in    the

materials      before    the    court   and       argument     would   not     aid    the

decisional process.

                                                                             DISMISSED



                                             2